


    
Name:    NAME


GMX RESOURCES INC.
CASH BONUS AWARD AGREEMENT


THIS SHORT-TERM BONUS AGREEMENT (this "Agreement") is made and entered into this
____ day of ____, 20__, by and between GMX RESOURCES INC., an Oklahoma
corporation ("Company"), and NAME., an individual natural person ("Employee"),
with reference to the following circumstances:


A.    Employee is an employee of Company, and it is important to Company that
Employee be rewarded for prior service to Company and encouraged to remain
employed by Company.


B.    In order to help accomplish the foregoing objective, Company desires to
grant to Employee a series of cash bonuses payable over the next approximately
two years, subject to the terms and conditions of this Agreement.


In consideration of the mutual agreements hereinafter set forth, the parties
agree as follows:
1.    Bonuses. Subject to the terms and conditions of this Agreement, Company
hereby agrees to pay to Employee six (__) consecutive cash bonus awards in the
amount of $00.00 each, ($00.00 total) in each case less any applicable federal,
state or local taxes that Company may be obligated to withhold or pay in
connection with such payments and any other applicable withholdings (each a
"Bonus" and collectively the "Bonuses"), as a short-term incentive bonus to
Employee. Assuming satisfaction of the conditions described in this Agreement
for payment, the Bonuses shall be earned on the dates set forth below (each a
"Bonus Date") and shall be paid on Company's normal payroll dates immediately
following the respective dates on which they are earned, as set forth below:
Payment Date
_____, 20__
_____, 20__
_____, 20__
_____, 20__
_____, 20__
_____, 20__





2.    Requirement of Continued Employment; Acceleration on Death or Disability.
Except as provided below, in order to be entitled to receive any Bonus, Employee
must be employed by Company on the applicable Bonus Date for such Bonus, and
Employee shall have no right or interest whatsoever in any Bonus unless and
until the Bonus Date has occurred and Employee continues to be employed by
Company. In the event Employee's employment with Company terminates for any
reason other than death or disability, including, without limitation, any
termination by Company for any reason, Employee shall have no right to any Bonus
that otherwise would have been earned had Employee been employed with Company on
any




--------------------------------------------------------------------------------




Bonus Date occurring after the date of Employee's termination. However, in the
event (i) Employee's employment with Company terminates due to Employee's death
or (ii) Employee becomes disabled, Employee (or Employee's estate, in the event
of Employee's death) shall be deemed to have fully earned all Bonuses then
remaining unpaid, and such Bonuses shall be paid to Employee within 60 days of
the date (i) Employee's employment with Company terminated due to Employee's
death or (ii) Employee becomes disabled. Determination of whether Employee is
disabled shall be made by the Company in its sole discretion.


3.    Change of Control Events. Notwithstanding the other provisions of this
Agreement, in the event a Change of Control Event occurs, all Bonuses then
remaining unpaid shall be deemed to have been fully earned upon the occurrence
of such Change of Control Event and shall be paid to Employee within 60 days
thereafter. For purposes hereof, "Change of Control Event" shall have the
meaning ascribed to such term in Company's Amended and Restated 2008 Long-Term
Incentive Plan, as amended and restated effective as of May 20, 2010.


4.    Nontransferability of Bonuses. Prior to Employee's receipt of payment of
any Bonus, Employee's rights under this Agreement are not transferable other
than by will or the laws of descent and distribution. Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, Employee's rights under this
Agreement contrary to the provisions of this Section 4 shall be void and without
effect.


5.    Section 409A Matters. It is Company's intent that the Bonuses shall not be
considered "deferred compensation" subject to Section 409A of the Internal
Revenue Code of 1986, as amended, because, among other reasons, (a) each Bonus
is subject to a "substantial risk of forfeiture" within the meaning of Section
1.409A-1(d) of the Treasury Regulations until the applicable Bonus Date for such
Bonus; and (b) all Bonuses accordingly should qualify as short-term deferrals
within the meaning of Section 1.409A-1(b)(4) of the Treasury Regulations. This
Agreement shall be interpreted in whatever manner may be required to give effect
to this provision.


6.    Amendments. This Agreement may be amended by a written agreement signed by
Company and Employee; provided, however, that Company may modify the terms of
this Agreement without the consent of Employee in any manner that is not adverse
to Employee.
    
7.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


8.    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the internal laws of the State of Oklahoma, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Oklahoma or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Oklahoma.


9.    Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Employee and Company and their respective permitted
successors and assigns.


10.    Counterparts. This Agreement may be executed in separate counterparts
(including by means




--------------------------------------------------------------------------------




of facsimile or other electronic media), each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.


The parties have executed and delivered this Short-Term Bonus Agreement to be
effective for all purposes as of the date set forth above.
"Company"    GMX RESOURCES INC., an Oklahoma corporation
By: _________________________
Name: James Merrill
Title: Chief Financial Officer


"Employee"    ___________________________________        






